Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 1 of 8 PageID #: 305




                                                                  August 3, 2021
 By ECF

 The Honorable J. LaShann DeArcy Hall
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                      Re:      United States v. Stanislaw Pszeniczny, 18-CR-433 (LDH),
                               Request to Reconsider Defendant’s Motion to Dismiss in Light
                               of Niz-Chavez v. Garland, 141 S.Ct. 1474 (2021)

 Dear Honorable J. LaShann DeArcy Hall:

            In light of the Supreme Court’s decision in Niz-Chavez v. Garland, 141 S.Ct. 1474

 (2021), the defendant requests that this Court grant his initial motion to dismiss (See Document

 20), as the immigration court never had jurisdiction over Mr. Pszeniczny’s removal hearing. The

 crux of the defendant’s argument centers around the immigration charging document’s (known

 as a “notice to appear” or “NTA”) failure to include a date and time of the removal hearing. In

 support of the initial motion (Document 20), the defendant relied on Pereira v. Sessions, 138 S.

 Ct. 2105 (2018). While this Court denied that motion (See Document 30), it did so solely based

 on the Second Circuit decision in Banegas-Gomez v. Barr, 922 F.3d 101 (2nd Cir. 2019)1, which

 found Pereira applicable only to limited situations having nothing to do with jurisdiction. The

 Supreme Court’s ruling in Niz-Chavez abrogates that decision.

            Significantly, the Niz-Chavez decision has caused the Department of Justice to take pause

 and question its own institutional interpretation of the Pereira decision, set forth in Bermudez-

 Cota, 27 I&N Dec. 441 (BIA 2018). In that decision, the Board of Immigration Appeals (“BIA”)


 1   Published after the initial motion was filed.


                                                       1
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 2 of 8 PageID #: 306




 found that a notice to appear that does not specify the time and place of a non-citizen’s initial

 removal hearing vests an Immigration Judge with jurisdiction over the removal proceedings and

 meets the requirements of section 239(a) of the Immigration and Nationality Act, 8 U.S.C. §

 1229(a) (2012), so long as a notice of hearing specifying this information is later sent to the non-

 citizen. See Bermudez Cota, 27 I&N Dec. 441 (BIA 2018). But, due to the Supreme Court’s

 decision in Niz-Chavez, the BIA is eliciting amicus curiae briefs from stakeholder organizations

 and practitioners as it considers the exact question which lies at the heart of the defendant’s

 motion to dismiss and this motion to reconsider its prior denial: (w)hether, and if so to what

 extent, Niz-Chavez impacts the jurisdiction of an Immigration Court where the Notice to

 Appear fails to satisfy the statutory requirements of section 239(a) of the Act, 8 U.S.C. §

 1229(a). See, Exh. A, Request for Amicus Curiae Briefs.


         In its prior decision, this Court correctly identified and characterized the argument being

 forwarded by the defendant as the so called “jurisdictional argument”2, which was advanced by

 many advocates for non-citizens and adopted by a host of district courts in the wake of Pereira.

 See, United States v. Leon Gonzalez, 351 F. Supp. 3d 1026 (W.D. Tex. 2018); United States v.

 Zapata-Cortinas, 351 F. Supp. 3d 1006 (W.D. Tex. 2018); United States v. Virgen-Ponce, 320 F.

 Supp. 3d 1164 (E.D. Wash. 2018); United States v. Valladares, No. A-17-CR-00156-SS, 2018

 WL 6629653 (W.D. Tex. Oct. 30, 2018). Simply stated, that argument is that “Pereira clarifies

 what a notice to appear must contain to be a ‘notice to appear’ under §1229(a), and that because

 a putative notice that omits the time and place of the removal proceedings is not a ‘notice to

 appear,’ the filing of such a notice does not confer jurisdiction on an immigration court.”


 2The previous decision denying the defendant’s motion also correctly pointed out the somewhat imprecise nature
 of this characterization albeit one born out of the imprecision of the statutes and regulations around which these
 arguments revolve. See, Pszeniczny at 364.


                                                         2
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 3 of 8 PageID #: 307




 Pszeniczny, 384 F.Supp.3d 353, 358 ([quoting U.S. v. Erazo-Diaz, 353 F. Supp. 3d 867, 871 (D.

 Ariz. 2018)], [citing United States v. Cruz-Jimenez, No. A-17-CR-00063-SS, 2018 WL 577491

 (W.D. Tex. Nov. 2, 2018)]). But in Banegas-Gomez, the Second Circuit found the argument was

 an overly expansive view of Pereira’s holding.

         In Banegas-Gomez, the Second Circuit joined several sister circuits in limiting the

 holding of Pereira to the ‘narrow question’ of what information an NTA must contain to trigger

 the ‘stop-time rule’ under 8 U.S.C. § 1229b(d)(1), which are set forth under § 1229(a). 3 See,

 Banegas-Gomez, 922 F.3d at 110. The Banegas-Gomez court held Pereira inapplicable to any

 cases arising outside of the context of the ‘stop time rule’ and that an NTA lacking a date and

 time is “adequate to vest jurisdiction in the Immigration Court, at least so long as a notice of

 hearing specifying this information is later sent to the alien.” Id. at 112 (emphasis added).

         Significantly, this Court’s prior decision did not come down on either side of the

 competing jurisdictional arguments in the wake of Pereira. Instead, the Court found that the

 Second Circuit’s holding in Banegas-Gomez, noting its distinction from the 9th Circuit4 , as

 making the “conclusion uncontestable”5 in this district. Also significant is that in coming to this

 conclusion, Judge Weinstein examined the Second Circuit’s reliance on Bermudez-Cota, supra,

 see, Pszeniczny at 358-359, which the BIA itself has now called into question in light of Niz

 Chavez.




 3 The so called “stop-time rule” governs the calculation of periods of continuous residence or physical presence for
 accumulating either seven years of continuous residence for lawful permanent resident cancellation of removal or
 ten years of physical presence for non-lawful permanent residence cancellation of removal as forms of relief from
 removal in Immigration Court. See, 18 U.S.C. § 1229b. Under 18 U.S.C. § 1229b(d)(1), the accrual of such time
 periods are determined to have stopped, when, inter alia, an “alien is served with a notice to appear under section
 1229(a) of this title.
 4 See, Lopez v. Barr, 925 F.3d 396, 404-06 (9th Cir. 2019).
 5 Pszeniczny at 365.




                                                          3
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 4 of 8 PageID #: 308




            The Niz-Chavez decision represents a wholesale rejection of the “two-step notice

 process” that was crucial to Second Circuit’s decision in Banegas-Gomez and the BIA’s decision

 in Bermudez-Cota. The Court specifically clarified that an NTA without all of the information

 required by INA § 239(a)(1) cannot be made to comply with that statute simply by

 supplementing it with a subsequent notice that contains the missing information. Rather, the

 Court found that the written notice referred to in INA § 239(a)(1) refers to a single document that

 contains all the required information. 141 S. Ct. at 1480-81. Thus, no matter what hearing notices

 the immigration court may subsequently issue, an NTA that does not contain time and place

 information cannot satisfy INA § 239(a)(1).

            Also critical to this analysis is Niz-Chavez’s interpretation of the word “a” in the §

 1229(a)’s reference to “a ‘Notice to Appear’”. That same word is also used in the federal

 regulation that vests jurisdiction with the immigration court, which occurs “when a charging

 document is filed with the Immigration Court by the Service.” 8 C.F.R. §1003.14(a). While

 Bermudez-Cota and federal court decisions found that regulation to be the critical difference

 between the jurisdictional issue and those pertaining to the stop time rule in Pereira, the Niz-

 Chavez decision erases that distinction.

             Like 1229(a), the regulation unambiguously refers to “’a’ charging document”, meaning

 that only a single document—an NTA—can vest the court with jurisdiction. While the BIA held

 in both Bermudez-Cota, supra and other post-Pereira decisions6 that the regulations do not

 specify what information “’a’ charging document” must include, Niz-Chavez makes it

 abundantly clear that the agency cannot narrow by regulation what is required by statute. The

 Supreme Court rejected the government’s argument that the regulations do not require the NTA



 6   See, Matter of Rosales Vargas & Rosales Rosales, 27 I&N Dec. 745 (BIA 2020).


                                                           4
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 5 of 8 PageID #: 309




 to contain time and place information, stating that, “pleas of administrative inconvenience and

 self-serving regulations never ‘justify departing from the statute’s clear text.’” Niz-Chavez, 141

 S. Ct. at 1485.

        The Court’s ruling in the Niz-Chavez decision focuses heavily on the statutory

 requirements found at 8 U.S.C. § 1229(a) rather than the regulations. And, as many courts have

 concluded, only Congress, not the agency through regulations, can define or limit the agency’s

 jurisdiction. The reality is that any jurisdictional argument ought to be grounded solely on the

 statute. See, United States v. Cortez, 930 F.3d 350 (4th Cir. 2019); Pierre-Paul v. Barr, 930 F.3d

 684 (5th Cir. 2019) (the agency cannot define the scope of its own power); Lopez-Munoz v. Barr,

 941 F.3d 1013 (10th Cir. 2019) (attorney general cannot unilaterally restrict congressionally-

 delegated jurisdiction).

        Also noteworthy is that some courts, in reaching the conclusion that the statute is not

 jurisdictional, have relied on the absence of a clear statement from Congress “that the

 immigration court’s jurisdiction depends on the content of notices to appear.” Pierre-Paul, 930

 F.3d at 692. While these courts have assumed “congressional silence” on the issue, in reality they

 have clearly overlooked an explicit statement from Congress at the time it enacted INA §

 239(a)(1) through the Illegal Immigration Reform and Immigrant Responsibility Act (IIRIRA).

 In §309(c) of IIRIRA- a transitional rule governing removal proceedings, Congress specified that

 the newly-described NTA in INA § 239 (8 U.S.C. § 1229(a), the controlling source on the issue

 of subject matter jurisdiction as advanced by the defendant in the case at bar) “confer[s]

 jurisdiction on the immigration judge.” It would appear that this explicit congressional statement,

 albeit in the form of a transitional rule, seriously undermines any decisions concluding that the




                                                  5
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 6 of 8 PageID #: 310




 statute does not make jurisdiction over immigration proceedings dependent on the proper service

 of an NTA that fully conforms with 8 U.S.C. § 1229(a).

            While the Niz-Chavez Court was not asked to address the jurisdictional argument, the

 Court’s language and analysis clearly settles the question that only a single charging document as

 defined under §1229(a) confers jurisdiction on the immigration court. When examining Niz-

 Chavez, along with the Court’s decision in Pereira, it is clear that both the BIA’s decision in

 Bermudez-Cota and its endorsement of the ‘two-step notice process’, as well as the Second

 Circuit’s decision in Banegas-Gomez that relied upon that process, are overruled. Therefore, this

 Court’s earlier decision finding the issue “uncontestable”7 must be revisited.

            The defendant acknowledges that the Second Circuit has yet to squarely address the

 effect Niz-Chavez has had on its decision in Banegas-Gomez, with at least one unpublished

 decision since the Supreme Court decision having cited Banegas-Gomez as foreclosing the

 ‘jurisdictional argument”. See, Herrera-Antunez v. Garland, 848 Fed. Appx. 486 (2nd Cir. 2021).

 But in that case, decided less than one month after the Supreme Court decision, the panel did not

 even mention Niz-Chavez, suggesting the arguments were not adequately presented before that

 panel. See also, Martinez Soriano v. Garland, ---Fed. Appx--- (2021), 2021 WL 2010468 (also

 dismissing a petitioner’s ‘jurisdictional argument’ citing Banegas-Gomez without mentioning

 Niz-Chavez). Nevertheless, in Yi Guo Chen v. Garland, 846 Fed. Appx. 81 (2nd Cir. 2021), the

 Second Circuit does indeed suggest that Niz-Chavez would have applied to the jurisdictional

 argument had DHS indeed filed an NTA with a date and time.

            In Yi Guo Chen, the petitioner was ordered removed after an exclusion proceeding in




 7   See, Pszeniczny at 365.


                                                   6
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 7 of 8 PageID #: 311




 which a notice that included a hearing date, time, and place, was deemed “sufficient to

 commence those proceedings”. Id. at 81. While there was an NTA in the file that did not include

 this information, DHS did not file it with the court, nor did they rely on it to commence

 proceedings. The court, therefore, denied the petition for review, finding Niz Chavez

 inapplicable. Nevertheless, the reasoning behind the court’s decision to deny the petition- that

 Niz- Chavez did not apply because the NTA was not relied on- is telling. In citing to Niz-Chavez,

 for the rule that the required information must be set forth in one NTA, as opposed to relying on

 Banegas-Gomez, the Court seems to suggest that had an improper NTA actually been filed, the

 decision would have been different.

        The present uncertainty regarding the true scope of the Supreme Court’s twin decisions in

 Pereira and Niz-Chavez, could not be lain barer than in the Department of Justice’s recent

 expression of its own institutional uncertainty on the question in its request for guidance to

 practitioners and organizations alike. See, Exh. A, Request for Amicus Curiae Briefs. Given the

 limited, interpretive role of Federal Appeals Courts in cases such as Pereira, Niz-Chavez and

 Banegas-Gomez, the fact the Department of Justice itself is now uncertain as to its legal position

 on the very question at issue in this set of motion papers, a decision against the defendant would

 be premature. It is certainly reasonable to conclude with further rulings of the Attorney General,

 EOIR, and the Second Circuit likely forthcoming that an unfavorable decision to the defendant

 would require reconsideration or potentially reversal.

        Wherefore, the defendant respectfully moves this Court for an order granting

 reconsideration of the previous motion (Document 20) to dismiss the indictment in light of Niz-

 Chavez, and to issue an order dismissing the indictment. Alternatively, the defendant requests the

 Court hold in abeyance any adverse resolution of the defendant’s motion until guidance is




                                                  7
Case 1:18-cr-00433-LDH-RLM Document 60 Filed 08/05/21 Page 8 of 8 PageID #: 312




 forthcoming from the Second Circuit regarding the status of its prior decision in Banegas-Gomez

 or a decision of the Department of Justice, the Attorney General or the BIA that further clarifies

 the present position of the government on the dispositive issue raised in this motion.




                                                              Sincerely,

                                                                     /s/ David J. Cohen, Esq.
                                                              David J. Cohen, Esq.
                                                              Attorney for the Defendant
                                                              Cohen Forman Barone, LLP
                                                              950 Third Avenue, 11th Floor
                                                              New York, NY 10022




                                                  8
